Citation Nr: 1823738	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for depression secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal is entitlement to service connection for depression secondary to service-connected disabilities, which was last adjudicated by the RO separately from the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  See February 2017 Brief in Response to 90 Day Letter; September 2014 Statement of the Case; May 2013 rating decision.  The PTSD claim was reopened by the RO and denied on the merits in May 2013 because the record did not contain a valid PTSD diagnosis.  VA has not received additional evidence of a current diagnosis of PTSD to date, and the Veteran indicated he is only pursuing an appeal of his claim for entitlement to service connection for secondary depression at this time.  See, e.g., Veteran's September 2014 Appeal to Board of Veteran's Appeals.  

The Board notes VA did receive evidence of worsening depression within one year of the April 2010 rating decision, which may reasonably be related to a worsening of the Veteran's service-connected disabilities.  See, e.g., June 2010 treatment notes from Oklahoma VA Medical Center (noting the Veteran's depression was not well controlled in the context of worsening physical symptoms).  The Board finds the evidence is new and material in regard to the Veteran's original claim for entitlement to secondary service connection for depression, and the April 2010 rating decision is not final.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Therefore, the Board finds the Veteran's original claim for entitlement to secondary service connection for depression is the only issue on appeal at this time. 



FINDING OF FACT

The evidence shows that the Veteran's major depressive disorder was caused by his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder secondary to service-connected disabilities have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  Furthermore, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

In this case, the Board finds that the evidence shows that the Veteran has a current disability of major depressive disorder, which has been caused by his service-connected disabilities.  H.H., PhD reviewed the Veteran's claims file and conducted a mental status examination of the Veteran in October 2013.  She opined that the Veteran struggles from chronic depression due to service-connected medical difficulties including hearing loss, tinnitus, and coronary artery disease.  In January 2017, R.W., PsyD conducted a similar review and also opined that the Veteran's major depressive disorder is more likely than not caused by his service-connected medical conditions.  The Board gives these opinions great probative weight because they are mostly consistent with each other and are supported by citation to the Veteran's treatment history, symptoms, and medical literature.   

The Board considered prior negative opinions in the record.  See, e.g. August 2014 VA mental health examination; January 2013 VA mental health examination.  However, the Board affords them less probative weight in part because they did not consider subsequent evidence pertinent to the Veteran's claim including recent medical literature and treatment records.  The most recent opinion from R.W., PsyD in particular cited ample supporting evidence including recent medical literature, treatment records, and the Veteran's statements in the context of the Veteran's current disability picture.  In light of this evidence, the Board finds that entitlement to service connection for major depressive disorder secondary to service-connected disabilities should be granted.  


ORDER

Entitlement to service connection for major depressive disorder is granted.




____________________________________________
Donnie R. Hachey  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


